Case 2:16-cv-05376-DSF-PLA Document 112 Filed 06/29/20 Page 1 of 10 Page ID #:1360




    1 David A. Kettel, Esq. (State Bar No. 125745)
      THEODORA ORINGHER PC
    2 1840 Century Park East, Suite 500
      Los Angeles, California 90067-2120
    3 Telephone: (310) 557-2009
      Facsimile: (310) 551-0283
    4 Email: dkettel@tocounsel.com
    5 Attorneys for Claimant BOARD OF
      MANAGERS OF THE WALKER
    6 TOWER CONDOMINIUM, aka
      RESIDENTIAL SECTION OF THE
    7 WALKER TOWER CONDOMINIUM
    8
    9                        UNITED STATES DISTRICT COURT
   10        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
   11
   12 UNITED STATES OF AMERICA,                    Case No. CV-16-5376-DSF-PLA
   13               Plaintiff,
                                                   OPPOSITION TO EX PARTE
   14         vs.                                  APPLICATION TO UNSEAL
                                                   DOCUMENTS; MEMORANDUM
   15 REAL PROPERTY LOCATED IN                     OF POINTS AND AUTHORITIES;
      NEW YORK, NEW YORK,                          DECLARATIONS OF DAVID A.
   16                                              KETTEL AND DAVID L. BERKEY
               Defendant.
   17                                              Action Filed: July 20, 2016
   18 BOARD OF MANAGERS OF THE
      WALKER TOWER CONDOMINIUM,
   19 aka RESIDENTIAL SECTION OF
      THE WALKER TOWER
   20 CONDOMINIUM,
   21               Claimant.
   22
   23        Claimant BOARD OF MANAGERS OF THE WALKER TOWER
   24 CONDOMINIUM, aka RESIDENTIAL SECTION OF THE WALKER TOWER
   25 CONDOMINIUM (“the Board”) hereby opposes the ex parte application of Plaintiff
   26 United States of America (“the Government”) to unseal documents (“the
   27 Application”). As discussed below, the Application is both procedurally and
   28 substantively improper and states no proper grounds for the granting of ex parte
         1207346.1/22524.05002
                                               1               Case No. CV-16-5376-DSF-PLA
                     OPPOSITION TO EX PARTE APPLICATION TO UNSEAL DOCUMENTS
Case 2:16-cv-05376-DSF-PLA Document 112 Filed 06/29/20 Page 2 of 10 Page ID #:1361




    1 relief. Therefore, the Application should be denied.
    2         I.    INTRODUCTION
    3         The current controversy arises out of the Board’s assertion of its right of first
    4 refusal (“ROFR”) over the Government’s anticipated sale of the defendant real
    5 property (“PH1”) it acquired through this civil forfeiture action to Ron J. Vinder at a
    6 discount of 64% of its former market price. The Government coyly states in its
    7 Application that the Board seeks to preclude the sale based upon “certain rights,”
    8 clearly fearful that the Court will be offended by the Government’s attempt to
    9 trample over the Board’s absolute ROFR contained in the Walker Tower By-laws.
   10         A.    Civil Forfeiture Action
   11         On July 20, 2016, the Government filed a civil forfeiture complaint against
   12 PH1 in connection with the Malaysian 1MDB corruption scandal, whereby Khadem
   13 al-Qubaisi used funds allegedly misappropriated from 1Malaysia Development
   14 Berhad, Malaysia’s investment development fund, and laundered through financial
   15 institutions in several jurisdictions, including the United States, Switzerland,
   16 Singapore and Luxembourg. The Government filed the civil forfeiture complaint on
   17 the theory that PH1 was purchased by Qusaibi on January 21, 2014 for
   18 approximately $50,912,500 with funds traceable to the proceeds of the foregoing
   19 criminal activity. PH1 is almost 6,000-square-foot and spans the highest floor of the
   20 Walker Tower and is believed to have been the most expensive apartment ever sold
   21 in downtown at the time. See Response of Claimant Board of Managers to Court’s
   22 Order to Show Cause re Minor Beneficiaries (“Response to OSC”) (Dkt. No. 35).
   23         In response, on October 3, 2016, the Board filed a claim wherein it alleged,
   24 among other things, that Al Qusaibi had not paid “common charges” on PH1 since
   25 May 2016, and that the ‘common charges” were continuing to accrue. The Board
   26 also duly recorded a “Lien for Common Charges” against PH1. See Response to
   27 OSC at page 4; see also “Statement Identifying Right or Interest of Walker Tower”
   28 (Dkt. No.16) and “Answer to Complaint” (Dkt. No. 28).
        1207346.1/22524.05002
                                            2                    Case No. CV-16-5376-DSF-PLA
                      OPPOSITION TO EX PARTE APPLICATION TO UNSEAL DOCUMENTS
Case 2:16-cv-05376-DSF-PLA Document 112 Filed 06/29/20 Page 3 of 10 Page ID #:1362




    1         On May 6, 2020, the parties to the civil forfeiture action filed a “Stipulation
    2 and Request to Enter Consent Judgment of Forfeiture.” (Dkt. No. 109). Paragraph
    3 16 to the stipulation provides:
    4         The Parties stipulate and agree that the Court’s entry of the respective
    5         [Proposed] Consent Judgment and execution of said Judgment shall constitute
    6         the final and complete satisfaction of all claims asserted by the Parties in this
    7         action. (Emphasis added).
    8 The same day, the Court entered a “Consent Judgment of Forfeiture,” signed by
    9 Judge Dale S. Fischer, which resolved the Board’s lien. (Dkt. No. 110). Walker
   10 Tower gave up its right to foreclose its lien because the Judgment provided for
   11 payment of all outstanding common charges from the proceeds of any future sale of
   12 PH1. The Consent Judgment provides:
   13         Upon the sale of the defendant real property, all outstanding real property
   14         taxes and condominium/homeowner fees (also known as common charges),
   15         late fees, interest charges, and attorneys’ fees assessed, billed, incurred or
   16         otherwise due to the Board of Managers of Walker Tower from June 1, 2016
   17         to the close of escrow shall be paid out of the gross proceeds of the sale….
   18         (Consent Judgment ¶ 5.)
   19         As a result of the Consent Judgment, the United States became the Unit
   20 Owner of the Property.
   21         The Board did not offer to give up its right to exercise the ROFR with respect
   22 to Mr. Vinder or any other buyers, and the Board was never asked to give up such
   23 right. The ROFR was not raised as part of the Board’s claim in this action.
   24 Accordingly, it comes as no surprise that the Consent Judgment does not discuss
   25 Walker Towers’ ROFR as provided in the By-Laws of the Condominium because its
   26 ROFR was never asserted in the civil forfeiture action, primarily because there was
   27 no buyer at the time the stipulation was executed.
   28
          1207346.1/22524.05002
                                                       3              Case No. CV-16-5376-DSF-PLA
                           OPPOSITION TO EX PARTE APPLICATION TO UNSEAL DOCUMENTS
Case 2:16-cv-05376-DSF-PLA Document 112 Filed 06/29/20 Page 4 of 10 Page ID #:1363




    1        B.      Walker Tower’s By-Laws Give Walker Tower a Right of First
    2                Refusal
    3        The By-Laws provide that upon taking title to a Unit, the title holder becomes
    4 subject to and must abide by the By-Laws. Article I, Section 1.4 of the By-Laws
    5 provides:
    6        Section 1.4 Application of Residential Bylaws. All present and future
    7        Residential Unit Owners, mortgagees, lessees, sublessees and Occupants of
    8        Residential Units, and employees and guests of Residential Unit Owners, as
    9        well as all other Persons who may use the Residential Section, are and shall
   10        be subject to the Declaration, the Condominium Bylaws and the Rules and
   11        Regulations annexed thereto, these Residential Bylaws and the Residential
   12        Rules and Regulations annexed hereto, as each of the same may be amended
   13        from time to time. The acceptance of a deed or other instrument of
   14        conveyance, or the succeeding to title to, or the execution of a lease or
   15        sublease for, or the act of occupancy of, a Residential Unit shall constitute an
   16        agreement that the provisions of the Declaration, the Condominium Bylaws
   17        and Rules and Regulations annexed thereto, these Residential Bylaws and the
   18        Residential Rules and Regulations annexed hereto, as each of the same may
   19        be amended from time to time, are accepted, ratified and will be complied
   20        with.
   21 See Exhibit A to the Declaration of David A. Kettel (“Kettel Decl.”) attached hereto.
   22        When a Unit Owner wishes to sell or transfer a Residential Unit, the Unit
   23 Owner must follow the provisions set forth in Article 7 of the By-Laws. Article 7,
   24 Section 7.1 provides:
   25        Section 7.1 General. Subject to the terms contained in Exhibit H to the
   26        Declaration and the terms of Section 7.5 hereof, each Residential Unit Owner
   27        may (i) sell the Residential Unit and (ii) lease the Residential Unit for periods
   28          of not less nor more than 1 year, provided however, no Residential Unit
          1207346.1/22524.05002
                                                   4             Case No. CV-16-5376-DSF-PLA
                      OPPOSITION TO EX PARTE APPLICATION TO UNSEAL DOCUMENTS
Case 2:16-cv-05376-DSF-PLA Document 112 Filed 06/29/20 Page 5 of 10 Page ID #:1364




    1         Owner may sell or lease the Residential Unit except in compliance with the
    2         applicable provisions of Exhibit H to the Declaration and this Article 7. Any
    3         purported sale or lease consummated in default of the applicable terms hereof
    4         shall be voidable at the sole election of the Residential Board, and, if the
    5         Residential Board shall so elect, the selling or leasing Residential Unit Owner
    6         shall be deemed to have authorized and empowered the Residential Board to
    7         institute legal proceedings to eject the purported purchaser (in the event of an
    8         unauthorized sale) or to evict the purported tenant (in the event of an
    9         unauthorized lease) in the name of such Residential Unit Owner. Such
   10         Residential Unit Owner shall reimburse the Residential Board for all costs
   11         and expenses paid or incurred in connection with such proceedings, including,
   12         without limitation, reasonable attorneys' fees and disbursements and court
   13         costs.
   14         Article 7, at Section 7.2, gives the Board a ROFR to purchase an apartment
   15 that a Unit Owner proposes to sell to a third party. It states in pertinent part.
   16         Either the Residential Board or Sponsor, may elect, by sending written notice
   17         thereof to the Offeree Residential Unit Owner by certified or registered mail
   18         not later than 30 days (in the event of a proposed sale) . . . to purchase such
   19         Residential Unit together with its Appurtenant Interests . . . upon the same
   20         terms and conditions as were contained in the Sale Agreement . . .
   21         The procedures that the selling Unit Owner and the Board must follow are set
   22 forth in Section 7.2. The selling Unit Owner must provide notice of the proposed
   23 sale to the Board, together with a copy of the fully executed sale agreement. The
   24 Board may request additional information regarding the transaction and the parties.
   25 Once the notice from the selling Unit Owner is received together with such
   26 additional information as may be requested, the Board has thirty (30) days to elect to
   27 purchase the Residential Unit or to cause the Unit to be purchased by a designee,
   28 corporate or otherwise, on the same terms and conditions as were contained in the
         1207346.1/22524.05002
                                               5               Case No. CV-16-5376-DSF-PLA
                       OPPOSITION TO EX PARTE APPLICATION TO UNSEAL DOCUMENTS
Case 2:16-cv-05376-DSF-PLA Document 112 Filed 06/29/20 Page 6 of 10 Page ID #:1365




    1 sale agreement.
    2        The By-Laws also include six (6) exceptions to its ROFR. (By-Laws § 7.5.)
    3 However, the By-Laws do not have an exception for an 18 U.S.C. §981 civil
    4 forfeiture proceeding, which took place here.
    5        C.     The United States Enters a Sales Contract with Ron J. Vinder at a
    6               Steep Discount
    7        On May 13, 2020, the Government entered into a Contract of Sale with Ron J.
    8 Vinder for the sale of PH1 at a 64% discount for $18,250,000. The Contract of Sale
    9 clearly indicates that Mr. Vinder and the Government agreed that PH1 continues to
   10 be bound by the By-Laws of the Condominium. (See Contract of Sale attached to
   11 the Kettel Decl. as Exhibit B, ¶ 1 (“The Unit shall be as designated in the
   12 Declaration of Condominium Ownership and By-Laws”), and ¶ 10 (“Purchaser has
   13 examined and is satisfied with the Declaration, By-Laws and rules and regulations
   14 of the Condominium”).
   15        Importantly, the Contract of Sale provides, in paragraph 8, that it is “subject
   16 to and conditioned upon a waiver of the right of first refusal held by the
   17 Condominium and exercised by the Board.” Id. ¶ 8.
   18        On May 22, 2020, the Government submitted to Walker Tower’s managing
   19 agent, Douglas Elliman Property Management, an application to sell PH1 to Ron
   20 Vinder. The application contained the Notice of Intention to Sell (“Sale Notice”)
   21 (See application attached to the Kettel Decl. as Exhibit C).
   22        The Sale Notice provides in relevant part:
   23        The undersigned represents that the sale or lease described above shall be
   24        made strictly in accordance with the provisions of the By-Laws of the
   25        Condominium and agrees to promptly deliver to the Board of Managers all
   26        such further information with respect to the offer as the Board may
   27        reasonably request.
   28          The undersigned acknowledges that the Board has a 30 day period,
          1207346.1/22524.05002
                                               6               Case No. CV-16-5376-DSF-PLA
                     OPPOSITION TO EX PARTE APPLICATION TO UNSEAL DOCUMENTS
Case 2:16-cv-05376-DSF-PLA Document 112 Filed 06/29/20 Page 7 of 10 Page ID #:1366




    1         commencing with the date that the Board is in receipt of this notice as well as
    2         the delivery of such additional information concerning the offer as the Board
    3         may reasonably request, to exercise its right of first refusal to purchase or
    4         lease the apartment unit on the terms specified herein and in the By-Laws.
    5         The undersigned hereby requests that, if the Board elects to waive or release
    6         such right of first refusal, it deliver to the undersigned a certificate to that
    7         effect, pursuant to the provisions of the By-Laws. (Emphasis added).
    8
    9         The Sale Notice was signed by Wesley C. Newbold of the U.S. Marshals
   10 Service (“USM”).
   11         On Monday, June 8, 2020, the Board sent notice of its Exercise of the Right
   12 of First Refusal and Designation (the “ROFR Notice”) to Mr. Newbold and to
   13 Michael Strauss, Esq., the USM’s attorney handling the proposed sale. The Board
   14 informed them that the it was exercising its ROFR of the sale of the Property, and
   15 designating Walker Tower PH1 Group, LLC as a designee to purchase the Unit.
   16 (See ROFR notice attached to the Kettel Decl. as Exhibit D).
   17         On June 8, 2020, Walker Tower’s counsel David L. Berkey spoke by
   18 telephone with Mr. Strauss and advised him the Board was exercising its Right of
   19 First Refusal (“ROFR”) with respect to PH1 and that Mr. Strauss would be further
   20 contacted by the Board’s designee to complete the PH1 sale in accordance with the
   21 Contract and the ROFR. (See Declaration of David L. Berkey, ¶ 3).
   22         On Friday, June 12, 2020, the Contract deposit was sent to Mr. Strauss by the
   23 Board’s designee and the Board and its designee thereafter sought to have a prompt
   24 closing of the sale. Unfortunately, that did not occur. (See Berkey Decl., ¶ 4).
   25         On Wednesday, June 17, 2020, David L. Berkey spoke with Assistant U.S.
   26 Attorney Barbara Levy who told Mr. Berkey that she was taking the position that
   27 the Board could not exercise the ROFR because it had given up its right to do so.
   28 (See Berkey Decl., ¶ 5).
          1207346.1/22524.05002
                                                       7              Case No. CV-16-5376-DSF-PLA
                           OPPOSITION TO EX PARTE APPLICATION TO UNSEAL DOCUMENTS
Case 2:16-cv-05376-DSF-PLA Document 112 Filed 06/29/20 Page 8 of 10 Page ID #:1367




    1          D.       The Government Now Seeks to Unseal the Declarations of Emily
    2                   Beare and David Kettel
    3          The Government admits in its application that it originally wanted the subject
    4 declarations filed under seal because it was in the process of selling the defendant
    5 property and “the disclosure of the potential selling price and other sales information
    6 contained in the Declarations could have potentially affected the closing price, and
    7 jeopardize the closing, of the defendant property.” (Dkt No. 95, ¶ 4). That is still
    8 the case. In fact, there are now even more compelling reasons for keeping the
    9 subject declarations under seal because of the current dispute and the likelihood that
   10 the other Walker Tower condominium owners will lose millions of dollars of equity
   11 if PH1 is sold to Mr. Vinder at a price that is substantially below the fair market
   12 value.
   13          Moreover, the Government’s argument that much of the information related
   14 to the potential sales price for PH1 has already been published in the media is
   15 simply not true. In fact, the Government’s true motivation for wanting to unseal the
   16 subject declarations is to litigate the current dispute in the media and protect itself
   17 from further public criticism that it struck a bad deal with Mr. Vinder and, if the
   18 current contract closes, it will harm victims who could have recovered more funds
   19 had the government done a better job marketing the property and negotiating the
   20 sale price after it had rejected several much higher offers in 2019.
   21          II.      ARGUMENT
   22          In In re Intermagnetics America, Inc., 101 B.R. 191 (C.D.Cal.1989) then
   23 United District Judge Pamela Ann Rymer warned that “[e]x parte applications have
   24 reached epidemic proportions in the Central District.” Since then, the abusive use of
   25 ex parte applications has worsened. This abuse is detrimental to the administration
   26 of justice and, unless moderated, will increasingly erode the quality of litigation and
   27 present ever-increasing problems for the parties, their lawyers, and for the court.
   28
          1207346.1/22524.05002
                                                       8              Case No. CV-16-5376-DSF-PLA
                           OPPOSITION TO EX PARTE APPLICATION TO UNSEAL DOCUMENTS
Case 2:16-cv-05376-DSF-PLA Document 112 Filed 06/29/20 Page 9 of 10 Page ID #:1368




    1 Ex parte applications are rarely justified and have been repeatedly described by the
    2 courts as “inherently unfair” and as “pos[ing] a threat to the administration of justice
    3 … [and] debilitat[ing] the adversary system.” Mission Power Engineering Co. v.
    4 Continental Cas. Co., 883 F. Supp. 488, 490 (C.D. Cal. 1995). Although the
    5 adversary does have a chance to be heard, the parties' opportunities to prepare are
    6 grossly unbalanced. Often, the moving party's papers reflect days, even weeks, of
    7 investigation and preparation; the opposing party has perhaps a day or two. Id.
    8        The failure to satisfy the requirement for “real urgency” is a proper basis for
    9 denying a request for emergency relief. See, e.g., Rainey v. Taylor, 2019 WL
   10 4383958, *2 (C.D. Cal., April 11, 2019); and DeMichiel v. AEG Live NJ LLC, 2016
   11 WL 11519281, *2 (C.D. Cal., February 11, 2016). The primary obligation imposed
   12 on a party seeking relief on an ex parte basis is that the “evidence must show that
   13 the moving party’s cause will be irreparably prejudiced if the underlying motion is
   14 not heard according to regular noticed motion procedures.” Mission Power, 883 F.
   15 Supp. at 492.
   16        Despite the foregoing, the Government in this case never articulates any of
   17 the following in its application:
   18        (1)    Why the Government will be irreparably prejudiced if the underlying
   19               motion is not heard on regular notice;
   20        (2)    Why “the facts stated in the Declarations are material for purposes of
   21               assessing the propriety and merits of the Government’s [anticipated]
   22               Application to Enforce” (see Application at page 2); or
   23        (3)    Why the original reasons for sealing the Declarations are no longer
   24               valid considering no sale has been consummated.
   25 These unanswered questions alone constitute strong reasons for denying the
   26 Government’s Application. And when coupled with the Government’s admitted
   27 desire to extinguish the Board’s ROFR which will likely harm victims as well as
   28 other innocent Walker Tower condominium owners, it is clear that the relief the
         1207346.1/22524.05002
                                            9               Case No. CV-16-5376-DSF-PLA
                      OPPOSITION TO EX PARTE APPLICATION TO UNSEAL DOCUMENTS
Case 2:16-cv-05376-DSF-PLA Document 112 Filed 06/29/20 Page 10 of 10 Page ID
                                 #:1369



  1 Government is seeking is inappropriate.
  2         III.      CONCLUSION
  3         For the foregoing reasons, the Board respectfully submits that the
  4 Government’s Application should be denied.
  5
  6 DATED: June 29, 2020                       THEODORA ORINGHER PC
  7
  8
                                               By:    /s/ David A. Kettel
  9
                                                     David A. Kettel
 10                                                  Attorneys for Claimant BOARD
 11                                                  MANAGERS OF THE WALKER
                                                     TOWER CONDOMINIUM, aka
 12                                                  RESIDENTIAL SECTION OF THE
 13                                                  WALKER TOWER CONOMINIUM

 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
        1207346.1/22524.05002
                                                     10             Case No. CV-16-5376-DSF-PLA
                         OPPOSITION TO EX PARTE APPLICATION TO UNSEAL DOCUMENTS
